Citation Nr: 1436818	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service connected prostate cancer.  

2.  Entitlement to service connection for disc herniation, status post lumbar microdiskectomy L3-4 and L4-5 (claimed as back condition) secondary to service-connected right total knee replacement.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which granted service connection for bilateral hearing loss and awarded a 0 percent rating, effective October 24, 2008, and denied all the other claims on appeal.  

As an initial matter, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In the Clemons case, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  With regard to the claim for PTSD, the Veteran specifically claimed that his depression and anxiety were symptoms he thought were PTSD in his substantive appeal.  See Veteran's substantive appeal (VA Form 9), received in September 2011.  Under the circumstances, the Board has recharacterized the issue on appeal as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board also notes that while the RO thereafter adjudicated entitlement to service connection for posttraumatic stress disorder (PTSD) separately in the rating action of November 2012, it also subsequently addressed the issue again in the supplemental statement of the case (SSOC) for service connection for anxiety and depression, to include as secondary to service-connected prostate cancer, in June 2013.  Therefore, the Board finds that the claims on appeal include the claim for service connection for PTSD.

In September 2013, the Veteran testified via videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing was unable to be produced due to audio technical difficulties.  The Veteran was notified of such in January 2014 and offered an opportunity to testify at another hearing per 38 C.F.R. § 20.717.  In a February 2014 response, the Veteran stated he did not wish to appear at another Board hearing and that his claims could be decided based on the evidence of record.  

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service connected prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran's low back condition, primarily diagnosed as degenerative disc disease, is proximately due to or aggravated by his service-connected right total knee replacement.  

2.  The Veteran's right ear hearing loss is manifested, at most, by an average pure tone threshold of 46 decibels with speech discrimination of 90 percent; his left ear hearing loss is manifested, at most, by an average pure tone threshold of 60 decibels with speech discrimination of 86 percent.


CONCLUSIONS OF LAW

1.  The criteria for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).  

2.  The criteria for the assignment of an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3,4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2009 and October 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

Low back disorder secondary to service-connected right total knee replacement

The Veteran contends that his low back disability is a result of his service-connected right total knee replacement.  After a review of the evidence, the Board agrees.  

In November 2009, the Veteran was afforded a VA examination to ascertain whether the Veteran's current degenerative disc disease of the lumbar spine was at least as likely as not due to or caused by his service-connected right total knee replacement.  The examiner opined that the Veteran's lumbar spine condition was not caused by or related to his right knee.  The rationale provided was that the examiner was unable to link or create a nexus between the Veteran's service-connected condition and his lumbar condition.  The examiner went on to say that it was likely that the Veteran's lower back condition was related to his occupation and other life activities.  

However, the November 2009 VA examiner did not address whether the Veteran's service-connected right knee disability aggravated his current low back disability.  

On the other hand, a September 2011 private examiner opined that the Veteran's degenerative joint disease in his right knee significantly contributed to a disturbance in the Veteran's normal body mechanics, gait, and posture.  He further stated that the disturbance in turn contributed significantly to the accelerated degenerative disc disease of his lumbar spine that could cause further surgical intervention in the future.  This opinion is given high probative weight in that it provides a reasonably expressed rationale and speaks directly to aggravation.  In essence, the Board finds that the examiner concluded that the right knee problem contributed to accelerate the degenerative disc disease of the lumbar spine beyond the natural progression of the disease.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's degenerative disc disease of the lumbar spine has been permanently aggravated by his service-connected right knee disability, and that service connection for this disorder is therefore warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  

Compensable rating for bilateral hearing loss

The Veteran is currently assigned an initial 0 percent rating for bilateral hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Hearing loss is rated under Diagnostic Code 6100, which sets out the criteria for rating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  Acevedo-Escobar v. West, 12 Vet. App. 9 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85 (2013).  

The provisions of §4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2013).  

Applying the regulations to the facts in this case, the Board concludes that the criteria for a compensable rating have not been met at any time during the period on appeal.  An August 2009 VA audiological examination showed puretone thresholds for the right ear of 20, 15, 15, 45, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz , and for the left ear at the same frequencies of 20, 20, 55, 60, and 75. The results of the VA audiogram show an average puretone threshold of 38 decibels for the right ear and 53 decibels for the left ear.  Speech recognition scores per Maryland CNC were 94 percent in the right ear and 90 percent in the left ear.  
Those VA audiometric findings warrant a numeric designation of Level I auditory acuity in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2013).  

A February 2010 private audiological examination showed puretone thresholds for the right ear of 25, 25, 30, 55, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz , and for the left ear at the same frequencies of 25, 30, 60, 70, and 80.  The results of the VA audiogram show an average puretone threshold of 46 decibels for the right ear and 60 decibels for the left ear.  Speech recognition scores per Maryland CNC were 92 percent in the right ear and 86 percent in the left ear.  
Those VA audiometric findings warrant a numeric designation of Level I auditory acuity in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2013).  

A March 2011 VA audiology consult showed puretone thresholds for the right ear of 20, 20, 20, 50, and 80 decibels at 500, 1000, 2000, 3000, and 4000 Hertz , and for the left ear at the same frequencies of 20, 25, 55, 70, and 85.  The results of the VA audiogram show an average puretone threshold of 43 decibels for the right ear and 59 decibels for the left ear.  Speech recognition scores per Maryland CNC were 100 percent in the right ear and 90 percent in the left ear.  Those VA audiometric findings warrant a numeric designation of Level I auditory acuity in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2013).  The point of intersection on Table VII shows a level of hearing loss consistent with a 0 percent rating.  38 C.F.R. § 4.85 (2013).  

The audiological results additionally do not satisfy the criteria for a compensable rating due to any exceptional hearing loss pattern during any period on appeal.  38 C.F.R. § 4.86 (2013).  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  The Board finds that the rating criteria fully describe the symptoms of the Veteran's bilateral hearing loss disability on appeal and its level of severity, and provide for higher ratings.  The Board further notes that the ratings for the Veteran's other service-connected disabilities fully contemplate the level of disability associated with such disorders and that the Veteran does not claim otherwise.  Therefore, the Board finds that the Veteran's service-connected disability and its manifestations are not exceptional.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2013).  Therefore, referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321 (2013).  

The Board finds that the preponderance of the evidence is against the assignment of a compensable rating for hearing loss for any period on appeal and is against referral for extraschedular consideration.  There is no reasonable doubt to be resolved as to this issue.  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine as secondary to service-connected right total knee replacement is granted.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


REMAND

Although the Board sincerely regrets any additional delay, the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to service-connected prostate cancer must be remanded for further development.  

The Veteran asserts that he has psychiatric symptoms related to his experiences in Vietnam, and in the alternative, as secondary to his service-connected prostate cancer.  In November 2012, the Veteran was afforded a VA examination to ascertain whether he met the criteria for PTSD.  The examination was restricted to the PTSD criteria and the opinion was directed to PTSD with a brief mention of other psychiatric disorders.  A VA examination needs to be scheduled to ascertain whether the Veteran's acquired psychiatric disorder, to include PTSD and depression, is directly related to service or caused or aggravated by his service-connected prostate cancer.  Since the examination did not encompass the full scope of the Veteran's claim, the examination is incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided another VA examination before a new examiner in order to determine whether an acquired psychiatric disorder, to include PTSD and depression is related to service, or whether it was caused by or aggravated by service-connected prostate cancer.  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain and associate any relevant records of VA and private treatment and associate such with the claims file.  

2.  Schedule the Veteran for a new VA psychiatric examination.  The entire claims file must be made available to the examiner for review and the examination report should note that review.  The report of the examiner should be comprehensive.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.  

(a) The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder that is related to service or, if PTSD is found, the fear of hostile activity in Vietnam or a verified stressor in service such as his duties associated with his military occupational specialty during service.  

(b) The examiner should also provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder (including PTSD and depression) is either (1) caused by the Veteran's service-connected prostate cancer, or (2) aggravated by the Veteran's service-connected prostate cancer.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  The Veteran's claim should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, an appropriate period of time should be allowed for a response, and the claim should thereafter be returned to the Board for additional appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


